Application by the appellant for a writ of error co-*784ram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 13, 2003 (.People v Wahedi, 301 AD2d 541 [2003]), affirming a judgment of the County Court, Suffolk County, rendered December 16, 1998.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Mastro, J.E, Rivera, Spolzino and Florio, JJ, concur.